LEHAN, Judge.
Plaintiff, Antonio Eguia, who was an employee of a subcontractor involved in the construction of a building and who filed this personal injury suit against the owner of the building for injuries incurred on the job, appeals from the trial court’s summary judgment for the owner. We affirm.
Under the facts of this case there was no common law duty of the owner to provide plaintiff with a safe place to work. See Van Ness v. Independent Construction Co., 392 So.2d 1017 (Fla. 5th DCA 1981). Compare Atlantic Coast Development Corp. v. Napoleon Steel Contractors Inc., 385 So.2d 676 (Fla. 3d DCA 1980). Nor do we conclude that the trial court erred in determining that there was no material fact question as to whether defendant assumed any such duty. The duty was placed upon the general contractor pursuant to its contract with the owner. The affidavit of plaintiffs expert witness which was to the contrary expressed a conclusion of law and does not create an issue of fact precluding summary judgment. See Palm Beach County v. Town of Palm Beach, 426 So.2d 1063, 1070 (Fla. 4th DCA 1983), aff'd, 460 So.2d 879 (Fla.1984).
DANAHY, C.J., and SANDERLIN, J., concur.